The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 9, 2015

                                       No. 04-14-00800-CR

                               Whitney Elizabeth KNOWLTON,
                                          Appellant
                                                 v.
                                   THE STATE OF TEXAS,
                                         Appellee
                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 12-1160-CR
                                 William Old, Judge Presiding

                                         ORDER
        On, November 17, 2014, appellant filed his notice of appeal with this court. On January
7, 2015, court reporter Patricia M. Wagner filed a notice of late reporter’s record. The notice
states the appellant has not filed a request or designation of record for the court reporter to
prepare the reporter’s record.
        Therefore, we ORDER appellant to provide written proof to this court within ten days of
the date of this order that (1) the reporter’s record has filed the necessary requests for the court
reporter to know what records to prepare and (2) either the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee, or appellant is entitled to appeal without
paying the reporter’s fee.
        If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court